UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03171 Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: August 31, 2013 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 11/30/12 is included with this Form. Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) November 30, 2012 Principal Maturity Amount Rate Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (64.2%) FEDERAL HOME LOAN BANK (4.4%) $ Federal Home Loan Bank % 12/21/15 $ Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $3,165,087) FEDERAL HOME LOAN MORTGAGE CORPORATION (24.4%) Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation 8/25/16 Federal Home Loan Mortgage Corporation 5/12/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 4/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J12462 6/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G14216 7/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 1/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC Trust Series 3567 Class BJ 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 Federal Home Loan Mortgage Corporation REMIC Trust Series 3632 Class AP 2/15/40 Federal Home Loan Mortgage Corporation Gold PC Pool #C03516 9/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A95803 12/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #G06224 1/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #A96409 1/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #A97135 2/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q01181 6/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q06307 2/1/42 Federal Home Loan Mortagage Corporation Gold PC Pool #G08488 4/1/42 Federal Home Loan Mortagage Corporation Gold PC Pool #C09004 7/1/42 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $18,186,957) 1 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Maturity Amount Rate Date Value FEDERAL NATIONAL MORTGAGE ASSOCIATION (30.7%) $ Federal National Mortgage Association % 7/28/15 $ Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association 7/11/17 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #AH8061 6/1/26 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #MA0361 3/1/30 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #MA0616 1/1/31 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #MA0641 2/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #MA0804 7/1/31 Federal National Mortgage Association Pool #MA3894 9/1/31 Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #MA1107 7/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 2 Value Line U.S. Government Securities Fund, Inc. November 30, 2012 Principal Maturity Amount Rate Date Value $ Federal National Mortgage Association Pool #255580 % 2/1/35 $ Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA 10/25/39 Federal National Mortgage Association Pool #AD1035 2/1/40 Federal National Mortgage Association Pool #AD5234 7/1/40 Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 Federal National Mortgage Association Pool #AH5575 2/1/41 Federal National Mortgage Association Pool #AI3051 7/1/41 Federal National Mortgage Association Pool #AI0814 8/1/41 Federal National Mortgage Association Pool #AJ5888 11/1/41 Federal National Mortgage Association Pool #AJ7440 11/1/41 Federal National Mortgage Association Pool #AQ0287 10/1/42 Federal National Mortgage Association Pool TBA 12/1/99 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $22,701,929) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (4.7%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #605245 6/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Series 2009-103 Class TK 9/20/38 Government National Mortgage Association Series 2010-151 Class KA 9/16/39 Government National Mortgage Association Series 2011-17 Class EP 12/16/39 Government National Mortgage Association Series 2011-136 Class GB 5/20/40 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $3,546,231) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $47,600,204) U.S. TREASURY OBLIGATIONS (31.9%) U.S. Treasury Notes 7/31/16 U.S. Treasury Notes 3/31/17 U.S. Treasury Notes 7/31/17 U.S. Treasury Notes 8/31/17 U.S. Treasury Notes 9/30/17 U.S. Treasury Notes 11/30/17 U.S. Treasury Notes 5/31/18 U.S. Treasury Notes 7/31/18 3 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Maturity Amount Rate Date Value $ U.S. Treasury Notes % 8/31/18 $ U.S. Treasury Notes 12/31/18 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 5/15/20 U.S. Treasury Notes 5/15/21 U.S. Treasury Notes 8/15/21 U.S. Treasury Bonds 8/15/22 U.S. Treasury Bonds 8/15/23 U.S. Treasury Bonds 2/15/26 U.S. Treasury Bonds 2/15/21 U.S. Treasury Bonds 5/15/30 U.S. Treasury Bonds 2/15/31 U.S. Treasury Bonds 5/15/38 TOTAL U.S. TREASURY OBLIGATIONS (Cost $24,609,738) SHORT-TERM INVESTMENTS (3.2%) REPURCHASE AGREEMENTS (3.2%) With Morgan Stanley, 0.19%, dated 11/30/12, due 12/3/12, delivery value $2,500,040 (collateralized by $2,230,000 U.S. Treasury Notes 3.13% due 5/15/21, with a value of $2,556,989) TOTAL SHORT-TERM INVESTMENTS (Cost $2,500,000) TOTAL INVESTMENT SECURITIES (99.3%) (Cost $74,709,942) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.7%) NET ASSETS (2) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($78,621,703 ÷ 6,457,036 shares outstanding) $ Adjustable rate security.The rate shown is as of November 30, 2012. For federal income tax purposes, the aggregate cost was $74,709,942, aggregate gross unrealized appreciation was $3,366,807, aggregate grossunrealized depreciation was $15,093 and the net unrealized appreciation was $3,351,714. TBA
